Citation Nr: 0025884	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-18 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to April 
1971, and from August 1971 to February 1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for traumatic arthritis of 
the lumbosacral spine and entitlement to individual 
unemployability was denied.  

In a December 1997 rating decision, an increased evaluation 
of 20 percent disabling was granted for traumatic arthritis 
of the lumbosacral spine with painful motion.  

The instant appeals were previously remanded by the Board in 
November 1999, for the purpose of further evidentiary 
development.  Having reviewed the record, the Board is 
satisfied that the specified development has been completed 
to the extent possible and that the instant claims are ready 
for appellate adjudication.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Traumatic arthritis of the lumbosacral spine is 
manifested by limited motion with severe pain, decreased 
strength and weakness, and the inability to stoop, stand, 
walk, or bend repeatedly.   

2.  The appellant has a high school education and attempted 
some college and vocational courses.  He has occupational 
experience as a training technician (in the military) and as 
a lawn care maintenance provider (in post-service civilian 
life).  

3.  The veteran's unemployability is not solely attributable 
to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Traumatic arthritis of the lumbar spine is 40 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 4.71, Diagnostic Code 5292 (1999).  

2.  A total disability rating based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied. 

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).   


Traumatic arthritis in the lumbosacral spine

In May 1990, service connection was granted for traumatic 
arthritis of the lumbosacral spine with painful motion.  This 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5010-5292, which pertains to evaluation of 
traumatic arthritis and limitation of motion of the affected 
joint.  Diagnostic Code 5292 provides disability evaluations 
based on limitation of motion of the lumbar spine which is 
slight (10 percent disabling), moderate (20 percent 
disabling), and severe (40 percent disabling).  


Evidence

A July 1992 orthopedic consultation report shows complaints 
of low back pain.  On examination of the back, flexion was to 
70 degrees, extension was to 20 degrees, and lateral bending 
was to 30 degrees.  Motor group strength of the lower 
extremities was 4/5 with questionable effort.  Deep tendon 
reflexes were intact and straight leg raise was negative.  
Impressions included mechanical low back pain and cervical 
spondylosis.

In September 1996, the veteran was examined by Disa Sacks, 
M.D., for orthopedic problems which included arthritis in the 
shoulders.  On examination, the veteran claimed that he could 
not lift his legs at all because of the pain in his back.  
Passively, Dr. Sacks was able to flex the veteran's knees and 
to manipulate his hips.  She did not appreciate any 
significant arthritis with motion in the hips but the veteran 
complained of pain the whole time.  Dr. Sacks provided an 
impression that the veteran had musculoskeletal problems, was 
completely de-conditioned, and was not exercising.  Dr. Sacks 
did not suspect an inflammatory condition but rather 
mechanical and muscular type stuff.  In a September 23, 1996 
follow-up note, Dr. Sacks indicated that the veteran had told 
her that he had arthritis all over, however, she did not find 
much arthritis at all.  It was noted that X-rays showed 
findings of facet arthrosis which did not surprise Dr. Sacks 
considering the veteran's age and level of de-conditioning.  
It was Dr. Sacks' belief that the veteran's problems were 
primarily muscular and not arthritis.  

A September 1996 lumbar spine x-ray report shows that there 
was no acute fracture, dislocation, or destructive process.  
The disc space heights appeared intact and the sacroiliac 
joints appeared unremarkable.  Findings included 
osteoarthritis of the lumbar spine and evidence of facet 
arthrosis at L4-5 and L5-S1.  

The record includes outpatient progress notes showing 
chiropractic treatment for back problems.  On April 21, 1997, 
the veteran reported that he had been having intense joint 
pain in the mid and dorsolumbar spine for the past several 
weeks.  Provisional diagnoses included fibromyalgia and acute 
lumbosacral sprain.  Subsequent reports show follow-up 
treatment in April and May 1997 for marked stiffness and 
tenderness in the spine.  On April 30, 1997, he was 
experiencing marked tenderness in the dorsal lumbar region 
with a great deal of stiffness at the base of the cervical 
spine.  On May 5, 1997, symptoms included marked tenderness 
in the thoracolumbar region.  

In a statement dated May 1997, the veteran indicated that he 
has constant lower back pain and that he had become immune to 
Motrin due to the large dosages which had been prescribed.  

On VA general medical examination in September 1997, the 
veteran complained of pain all over.  He reported that he 
falls constantly in the dark and he becomes disoriented when 
the lights are not on.  Diagnoses included fibromyalgia and 
osteoarthritis.  On VA joints examination in September 1997, 
it was noted that the veteran had essentially total body pain 
but the worst symptoms were currently in his back, legs, and 
shoulders.  It was noted that he had undergone multiple 
treatments, including chiropractic, electronic stimulation, 
and massage therapy, without relief from symptoms.  He had 
undergone extensive diagnostic work-up, including blood work-
up, CAT scans, MRI scans, and multiple evaluations by 
different specialists, for which he had been given diagnoses 
of fibromyalgia and vertigo.  

Complaints included constant and severe low back pain with 
occasional radiation into his legs.  It was noted that he was 
able to ambulate without assistive devices or braces.  He 
reported that strenuous activities, prolonged standing, and 
prolonged sitting all cause severe pain.  On examination, the 
veteran was obese and there was no obvious positioning or 
postural abnormality.  The pelvis was level.  Palpation of 
the lower and upper back was extremely painful.  No myospasm 
or asymmetry was noted.  Range of motion testing in the lower 
back showed him to have 80 degrees of forward flexion and 30 
degrees of extension backwards, both severely painful.  
Lateral bending was 30 degrees bilaterally, and rotation was 
30 degrees bilaterally, again very painful.  He had 
difficulty with toe raising and bouncing on his heels. 
Sitting straight leg raise examination was negative.  He had 
some changes in the foot and ankle consistent with venous 
stasis.  Neurological testing was very difficult secondary to 
pain.  He had 2/4 patellar tendon reflexes bilaterally with 
distraction.  He had a 2/4 right Achilles tendon reflex and a 
1/4 left Achilles tendon reflex.  Strength testing was 
difficult secondary to pain.  He had 1/5 strength in the 
right extensor hallucis longus, only trace function in the 
left.  Ankle dorsiflexion was 3/5 on the right, 2/5 on the 
left.  The veteran was able to ambulate with a slightly wide-
based gait, but did not seem to have difficulty with his 
balance.  X-rays showed degenerative changes in the facet 
joints at L4-5 and L5-S1.  A spina bifida occulta was noted, 
otherwise minimal degenerative changes.  Disc heights overall 
were well maintained.  He had some osteophytes at the L5-S1 
and L4-5 levels.  An impression of fibromyalgia is shown.  

The examiner commented that the veteran seemed to have very 
severe debilitating pain.  Radiographically, he did have some 
degenerative changes inconsistent with the exam but 
consistent with his previously given diagnosis.  The examiner 
noted that surgical intervention was unlikely to help the 
veteran due to his severe pain, as well as lack of objective 
evidence for weakness, or at least an inability to correlate 
a focal weakness with a particular deficit.  In this 
examiner's opinion, the diagnosis of fibromyalgia seemed 
reasonable in light of his history and evaluations.  Given 
his symptoms, it was unlikely that the veteran would be able 
to carry out any type of work or repetitive work that would 
require heavy lifting, carrying, bending, or stooping, and it 
was unlikely that he would be able to sit for a prolonged 
time in any one spot and standing would also be 
contraindicated.  Based on his symptoms, the veteran would be 
completely disabled.  

In a May 1998 statement, Hector E. Ramirez, M.D., indicated 
that he was following the veteran for medical problems 
including fibromyalgia, chronic low back pain, and cirrhosis 
of the liver.  Based on his findings during the past year, 
Dr. Ramirez considered the veteran's ability to perform work-
related activities to be very limited.  Dr. Ramirez estimated 
that the veteran would never be able to lift or carry more 
than 21 pounds and he would be limited in sitting, standing, 
and walking.  

In December 1999, the claims folder was reviewed by a VA 
examiner for the purpose of obtaining an opinion as to the 
degree of the veteran's functional impairment due to the 
service-connected traumatic arthritis of the lumbar spine, as 
distinguished from the degree of impairment attributable to 
fibromyalgia.  The VA reviewer concluded that the lower 
lumbar spine impairment pointed to his decreased range of 
motion and the inability to stoop, stand, walk, or bend 
repeatedly, and that fibromyalgia had added to this problem 
and rendered the veteran unemployable in the opinion of 
previous examiners. 

The record includes a December 1999 medical statement from 
Richard E. Gayles, M.D.  Dr. Gayles indicated that the 
veteran had a long history of multiple pain complaints with a 
primary complaint of low back pain and lower extremity pain.  
It was noted that an MRI was significant for degenerative 
changes, most pronounced at L4-5 and L5-S1, and mild thecal 
sac narrowing at L4-5 and L5-S1 with two acquired factors.  
Clinically, the veteran had an L5 radiculopathy on the left 
side, which was in spite of a normal EMG and nerve conduction 
study report.  Dr. Gayle stated that it was clear that if the 
veteran did not have an element of radiculopathy, he would 
not have responded to a selective L5 nerve root block on two 
separate occasions with reproducible and identical results.  
Dr. Gayles felt that the veteran would need more work-up and 
evaluation, which might include a myelogram to further 
delineate the pathology, particularly around the L5 nerve 
root on the right side, as well as EMG and nerve conduction 
studies to discern any subtle radiculopathies in the lower 
lumbosacral nerve roots.  

A January 2000 ambulatory care note shows that on 
examination, the back was nontender and nondeformed.  
Straight leg raise on the right caused pain which radiated 
from the lower back to the right foot at 45 degrees, and on 
the left straight leg raise caused pain in the lower back at 
45 degrees.  The extremities were within normal limits 
including the pulses.  On neurological examination, deep 
tendon reflexes were active and symmetrical and the veteran 
had difficulty doing a toe walk and heel walk.  Assessments 
included chronic back pain with radicular pain but normal 
neurological examination and history of fibromyalgia.  


Analysis

Having reviewed the record, the Board has concluded that an 
evaluation of 40 percent disabling is warranted for the 
service-connected traumatic arthritis in the lumbosacral 
spine.  The evidence suggests that traumatic arthritis is 
productive of functional impairment which is equivalent to a 
severe degree of limitation of motion in the lumbar spine.  
On VA examination in 1997, range of motion was recorded as 80 
degrees of flexion, 30 degrees of extension, 30 degrees of 
lateral bending bilaterally, and 30 degrees of rotation 
bilaterally, all with complaints of severe pain.  Additional 
findings included that palpation of the lower and upper back 
was extremely painful, there was difficulty with toe raising 
and bouncing on his heels, and strength testing was difficult 
secondary to pain.  The examiner indicated that the veteran 
seemed to be suffering from severe, debilitating pain.  
Throughout the appeals period, the veteran has consistently 
complained of severe and intense low back pain, and he has 
indicated that strenuous activities, prolonged standing, and 
prolonged sitting all cause severe pain.  

The veteran is competent to report on that for which he has 
personal knowledge, to include his symptomatology.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, his consistent 
complaints of severe back pain with range of motion and 
during activities constitutes competent evidence.  In 
addition, in 1999 a VA physician reviewed the claims folder 
and made a finding that the veteran's decreased range of 
motion and the inability to stoop, stand, walk, or bend 
repeatedly was attributable to the lower lumbar spine 
impairment and the symptoms of low back pain.  In addition, 
according to Dr. Ramirez' estimates, the  veteran is limited 
to 1 hour of sitting, walking, or standing at time, for a 
total of 2 hours per day for each activity.  Thus, the 
objective findings regarding the impairment attributable to 
the service-connected back disability are consistent with the 
veteran's subjective complaints regarding the limitations 
caused by low back pain.  

In light of the holding in DeLuca, supra, the Board must 
consider factors such as less movement than normal, more 
motion than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement when determining the 
degree of disability.  While the veteran is shown to have 
impairment and disability related to nonservice connected 
disorders, to include fibromyalgia, his functional impairment 
with regard to repetitive movements including walking, 
sitting, standing, stooping, and bending has been attributed 
to the service-connected lumbar spine arthritis.  Following a 
review of the claims folder in 1999, a VA examiner provided 
an opinion that the veteran's inability to carry out any type 
of repetitive work including heavy lifting, carrying, 
bending, or stooping is related to the symptoms of low back 
pain and the lumbosacral spine impairment, and as noted, 
these findings are consistent with the veteran's subjective 
complaints.  Thus, there is competent evidence of record 
which suggests that the veteran has incoordination, excess 
fatigability, weakened movement, less movement than normal, 
and pain which can be attributed to the service-connected 
traumatic arthritis in the lumbar spine. 

As such, the Board is of the opinion that there is functional 
impairment to a degree which exceeds the 20 percent rating 
which is currently in effect for the veteran's service-
connected back disability.  As the next highest allowable 
rating under Diagnostic Code 5292 is a 40 percent rating for 
severe limitation of motion, the Board has resolved 
reasonable doubt in favor of the veteran and it is found that 
a rating of 40 percent is warranted for traumatic arthritis 
in the lumbar spine.  

The Board recognizes that in September 1996, the veteran was 
examined by Dr. Disa Sacks, who provided an opinion that the 
veteran's complaints of low back pain were muscular or 
mechanical in nature, secondary to de-conditioning, as 
opposed to an inflammatory etiology such as arthritis.  
Furthermore, the evidence includes confirmed diagnoses of 
fibromyalgia, and as noted, service connection has not been 
granted for fibromyalgia or for any other back disorder apart 
from traumatic arthritis of the lumbar spine.  

In determining the degree of severity of a service-connected 
disability, the Board may not consider symptomatology which 
is attributable to nonservice-connected disorders.  38 C.F.R. 
§ 4.14 (1999).  In this case, however, the Board finds that 
there is an approximate balance of evidence which attributes 
the veteran's pain and functional impairment to his service-
connected disabilities, as distinguished from evidence which 
attributes this symptomatology to nonservice-connected 
factors. As such, the Board has resolved doubt in favor of 
the veteran by finding that the impairment and functional 
loss which is currently demonstrated is attributable to the 
service-connected disorder.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999).  

For the reasons stated above, therefore, the Board finds that 
a 40 percent evaluation is warranted for traumatic arthritis 
in the lumbar spine under Diagnostic Code 5292, which 
represents the maximum allowable rating under that code.  The 
Board finds no basis for the assignment of a higher rating 
under Diagnostic Codes 5286 or 5289, as there is no evidence 
of ankylosis in the lumbar spine.  Furthermore, there is no 
basis for application of Diagnostic Code 5295 or 5293, as 
service connection has not been granted for intervertebral 
disc syndrome or for lumbosacral strain.  


Individual unemployability

The appellant contends that his service-connected 
disabilities, including his service-connected back and 
shoulder disabilities, render him unable to obtain or 
maintain gainful employment.  

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  

The provisions of 38 C.F.R. § 4.16(a) (1999), establish that 
total disability ratings for compensation may be assigned, 
where the schedular rating is less than the total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

The record must reflect some factor that takes a particular 
case outside the norm in order for a claim for individual 
unemployability benefits to prevail. Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough. Van Hoose, 4 Vet. App. at 363. A high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the can find 
employment" Ibid.  Moreover, the veteran's advancing age and 
non-service-connected disabilities may not be considered. See 
38 C.F.R. § 3.341(a) (199); Van Hoose, 4 Vet. App. at 363; 
Hersey, 2 Vet. App. at 94.  

In determining whether a particular veteran is unemployable, 
the Board must also give full consideration to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability. 38 C.F.R. § 4.15 (1999).  
Furthermore, the Board must consider the effects of the 
veteran's service-connected disability or disabilities in 
context of his employment and educational background. See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412- 13 (1992).




Evidence

The veteran's service-connected disabilities include 
traumatic arthritis of the lumbosacral spine with painful 
motion, for which the Board has herein granted a rating of 40 
percent disabling; chronic impingement syndrome of the right 
shoulder, with x-ray evidence of arthritis of the 
acromioclavicular joint, traumatic, which is rated as 20 
percent disabling; tinnitus, currently rated as 10 percent 
disabling; and five additional disabilities rated as zero 
percent (noncompensably) disabling, to include bilateral 
hearing loss; small olecranon spurs, elbows; chronic 
maxillary sinus, mild; chronic bronchitis, mild; and healed 
scar from excised keratoacanthoma, left forearm.   

As noted in the foregoing section, the Board has found that 
traumatic arthritis in the veteran's lumbar spine is 
productive of the functional equivalent of severe limitation 
of motion, based on evidence of decreased strength, weakness, 
and the inability to stoop, bend, walk, or sit repeatedly.  A 
40 percent rating is the highest allowable rating for 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  

In November 1990, service connection was granted for chronic 
impingement syndrome of the right shoulder.  On VA 
examination in 1997, gentle passive range of motion testing 
and palpation caused pain, which was difficult to localize 
over the acromion or acromioclavicular joint.  The majority 
of the pain was in a sweeping distribution in the posterior 
shoulder and girdle area.  There was limited range of motion 
secondary to pain in his shoulders.  The right shoulder had 
160 degrees of abduction and 120 degrees of forward flexion.  
At 90 degrees of abduction, he had 50 degrees of external 
rotation and 55 degrees of internal rotation.  Range of 
motion testing throughout was very limited secondary to pain, 
not due to bony blocks or weakness.  It was noted that 
radiographs of the right shoulder showed some degenerative 
changes at the acromioclavicular joint.  An impression of 
fibromyalgia was given.  The veteran's right shoulder 
disability is currently rated as 20 percent disabling under 
Diagnostic Code 5010-5203.  

Service connection was also granted for tinnitus in November 
1990.  Tinnitus is manifested by complaints of constant, 
bilateral tinnitus in a loud, high pitch.  Tinnitus is 
currently rated as 10 percent disabling, the highest 
allowable rating under Diagnostic Code 6260.  

The veteran's additional service-connected disabilities are 
all rated as noncompensably disabling.  Service connection 
for bilateral hearing loss was granted in November 1990.  On 
VA examination in 1997, the average puretone loss 40 decibels 
(dB) in the right ear and 39 dB in the left ear, measured at 
frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  Speech 
recognition was 96 percent in the right ear and 95 percent in 
the left ear.  The veteran has not challenged this 
evaluation, and therefore, there is no reason to disturb the 
assigned rating.  

In July 1991, service connection was granted for chronic 
maxillary sinusitis, mild, and a zero percent 
(noncompensable) rating was assigned under Diagnostic Code 
6513.  It was noted that the service medical records showed 
treatment for chronic sinusitis for many years and sinusitis 
was confirmed by x-ray in 1991.  Post-service medical records 
are negative for treatment, complaints, or diagnoses relative 
to maxillary sinusitis, and there are no current objective 
findings with regard to this disability.  Therefore, there is 
no basis to disturb the currently assigned evaluation.  

In July 1991, service connection was granted for small 
olecranon spurs in the left elbow, with the assignment of a 
zero percent rating under Diagnostic Code 5015.  It was noted 
that service medical records showed small olecranon spurs in 
the elbows in March 1989, at which time the veteran reported 
tenderness.  There is no evidence of current treatment or 
recent complaints of left elbow impairment or any other 
problems related to olecranon spurs in the left elbow.  The 
veteran has not challenged this evaluation, and therefore, 
there is no reason to disturb the assigned rating.  

In July 1991, service connection was granted for healed scar 
from excised keratoacanthoma, left forearm, and a zero 
percent rating was assigned under Diagnostic Code 7805.  
There is no evidence of limitation of motion of the left 
forearm or any other evidence current residuals of the 
excised keratoacanthoma.  The veteran has not challenged this 
evaluation, and therefore, there is no reason to disturb the 
assigned rating.  

In July 1991, service connection was granted for chronic 
bronchitis, mild (includes claim for residuals of pulmonary 
embolism).  It was noted that service medical records show 
treatment for chronic bronchitis and for a pulmonary embolism 
with anticoagulants in 1982.  It was also noted that there 
was no report of residual from the pulmonary embolism and 
recent chest x-ray was normal.  On VA examination in May 
1991, pulmonary function findings included an FEV-1 of 80 
percent predicted, an FVC of 4.4, which was 100 percent 
predicted, and an FEV1/FVC ratio of 65, which was consistent 
with mild airway obstruction.  Assessments included cigarette 
abuse with mild chronic obstructive pulmonary disease.  On VA 
examination in 1997, the veteran complained of a bad chest 
cold with productive cough and progressive shortness of 
breath for the past week.  The lungs showed some rhonchi and 
crackles in the right base and diagnoses included acute 
bronchitis.  The service-connected chronic bronchitis is 
rated as noncompensably disabling under Diagnostic Code 6606.  
The veteran has not challenged this evaluation, and 
therefore, there is no reason to disturb the assigned rating.  

In a July 1992 statement, Richard G. Snyder, M.D., noted that 
the veteran had indicated that persistent low back pain had 
interfered with his ability to work in maintenance (in which 
he had extensive training) or any job that required prolonged 
standing or sitting.  The veteran indicated that he was 
unable to squat or stoop without severe lumbar pain that 
radiates to the right leg, and that pain was worse with 
walking or bending.  Dr. Snyder felt that the veteran should 
be re-evaluated since his condition appeared to be more 
disabling than was indicated in his records.  

In letters to the veteran's VA vocational rehabilitation 
counselor, dated 1993, two instructors at the 
Horry/Georgetown Technical College indicated that it was not 
advisable for the veteran to continue in the Golf Course 
Management curriculum, as classes with a strong science 
foundation were very difficult for him and he did not have 
the math, biological, or science background sufficient to be 
successful in that program.  

In a statement dated May 1997, the veteran indicated that in 
1990 or 1991, following his discharge from the Air Force, he 
attempted a continuing education program but the academics 
were too difficult and he changed his education program to VA 
rehabilitation schooling in the golf course management and 
golf course maintenance area.  According to the veteran, he 
continued to suffer from pain and he was tested for multiple 
sclerosis.  Although he did not have MS, only the symptoms, 
this condition made him accident prone in the technical 
classroom environment and he became a liability to the 
school.  He noted that VA waived repayment of the school 
money that was paid after he left school, on the basis that 
he could not work to repay the debt.  Thereafter, he 
attempted to begin a lawn care business but was unable to 
maintain the equipment or work schedules, so he discontinued 
the business at great monetary loss to himself and his 
family.  According to the veteran, he now suffers from 
fibromyalgia and back and shoulder problems, as well as 
vertigo.  He noted that he takes Darvocet, which causes 
extreme drowsiness, and he drives his vehicle only when 
absolutely necessary and never after dark due to the vertigo.  
He stated that he had been unable to work since the closure 
of his business in 1995.  

In a VA Form 21-8940, received in May 1997, the veteran 
indicated that he last worked on a full time basis in 1990 
and that he became too disabled to work in 1995.  He 
indicated that he had completed 4 years of high school and he 
had attempted college and technical training.  The record 
also includes a DD Form 214, dated in 1990, which shows that 
the veteran served on active duty in the United States Air 
Force for a period in excess of 25 years and that his primary 
specialty was as training technician for 24 years.  

In a June 1997 statement, the veteran clarified that in 1994, 
the first year of his lawn care business, he worked about 5 
to 8 hours per week and he was able to pay himself $450.00.  
He indicated that towards the end of 1994, it became clear 
that he was not going to be able to perform the work himself.  
He stopped working in October 1994 and the equipment was sold 
by June 1995.  He indicated that he had not worked since the 
lawn care business closed.  

The record includes a June 1997 statement from Fereydoon 
Khosnood, M.D., who indicated that the veteran had been 
treated for liver cirrhosis, portal hypertension, and 
gastrointestinal bleeding.  

A decision of the Social Security Administration, Office of 
Hearings and Appeals, indicates that the veteran was found to 
be disabled as of November 1, 1994, due to significant 
functional limitations and pain due to multiple 
musculoskeletal problems associated with 
fibromyalgia/osteoarthritis of the neck, shoulder, back, and 
knees, tinnitus, chronic liver disease, and moderate to 
marked mental functional limitations due to an organic mental 
disorder.  

On VA general medical examination in September 1997, it was 
noted that the veteran had been unemployed since 1994 and he 
had been unable to work due to fibromyalgia.  Diagnoses 
included fibromyalgia; osteoarthritis; chronic liver disease 
with portal hypertension; vertigo; varicose veins, moderate 
to severe of both legs; acute bronchitis; and status post 
right inguinal hernia.  The examiner provided an opinion that 
the veteran is unemployable due to his fibromyalgia, 
osteoarthritis, and chronic liver disease with portal 
hypertension.  The examiner commented that his 
unemployability was mostly due to fibromyalgia due to severe, 
generalized pain and the easy fatigability caused by 
fibromyalgia.  

On VA spine examination in September 1997, the examiner 
indicated that the diagnosis of fibromyalgia seemed 
reasonable in light of his history and evaluations.  The 
examiner also indicated that given his symptoms, it was 
unlikely that the veteran would be able to carry out any type 
of work or repetitive work that would require heavy lifting, 
carrying, bending, or stooping, and it was unlikely that he 
would be able to sit for a prolonged time in any one spot and 
standing would also be contraindicated.  Based on his 
symptoms, the veteran would be completely disabled.  

In a May 1998 statement, Hector E. Ramirez, M.D., indicated 
that he was following the veteran for medical problems 
including fibromyalgia, chronic low back pain, and cirrhosis 
of the liver.  Based on his findings during the past year, 
Dr. Ramirez considered the veteran's ability to perform work-
related activities to be very limited.  Dr. Ramirez estimated 
that in an 8 hour day, the veteran could sit, stand, and walk 
for 1 hour at one time, for a total of 2 hours per day each 
for sitting, standing, and walking.  Dr. Ramirez also 
indicated that the veteran could never lift or carry more 
than 21 pounds and he could occasionally lift and carry from 
5 to 20 pounds.  While the veteran could perform simple 
grasping and fine manipulation with the right and the left 
hands, he would be unable to perform repetitive action such 
as pushing/pulling arm controls on either the left or the 
right.  He would never be able to climb and he could 
occasionally bend, squat, crawl, and reach.  He would have 
moderate restriction in unprotected heights, being around 
moving machinery, and exposure to marked changes in 
temperature and atmosphere.  

In November 1999, the claims folder was reviewed by a VA 
examiner for the purpose of distinguishing the degree of 
functional impairment due to the service-connected traumatic 
arthritis of the lumbar spine from that associated with 
fibromyalgia.  The examiner commented that in review, it 
appeared that the veteran's symptoms of low back pain were 
causing a lot of his trouble with standing, bending, 
stooping, and carrying.  The examiner concluded that the 
lower lumbar spine impairment points to decreased range of 
motion and the inability to stoop, stand, walk, or bend 
repeatedly, while fibromyalgia had added to this problem and 
rendered him unemployable in the opinion of previous 
examiners.  


Analysis

Having reviewed the record, the Board has concluded that a 
total rating based on individual unemployability due to 
service-connected disability is not warranted.  Initially, 
the Board notes that while the veteran has a single 
disability ratable at 40 percent (traumatic arthritis of the 
lumbar spine), he does not have sufficient additional 
disability to bring the combined rating to 70 percent or 
more, as the combined rating for all of the veteran's 
service-connected disabilities is only 60 percent.  Thus, the 
basic schedular criteria for the assignment of a total rating 
based on individual unemployability have not been met  
38 C.F.R. § 4.16 (1999).  

In addition, while the evidence of record suggests that the 
veteran is unemployable, there is no competent evidence 
relating this unemployability to service-connected 
disabilities alone.  On VA examination in September 1997, the 
general medical examiner provided an opinion that the veteran 
was unemployable due to fibromyalgia, osteoarthritis, and 
chronic liver disease with portal hypertension, and that the 
unemployability was mostly due to fibromyalgia and easy 
fatigability caused by fibromyalgia.  On VA spine examination 
in September 1997, the examiner indicated that the diagnosis 
of fibromyalgia seemed reasonable, and that based on his 
symptoms, the veteran would be completely disabled.  In a May 
1998 statement, the veteran's private physician indicated 
that he had been following the veteran for medical problems 
including fibromyalgia, chronic low back pain, and cirrhosis 
of the liver, and based on findings during the past year, the 
veteran's ability to perform work-related activities would be 
very limited.  

In 1999, the Board remanded the instant claim in order to 
obtain an opinion as to the degree of impairment associated 
with the service-connected traumatic arthritis of the lumbar 
spine as distinguished from that associated with the 
nonservice-connected fibromyalgia.  Following a review of the 
claims folder in November 1999, a VA physician concluded that 
the veteran's lumbar spine impairment pointed to decreased 
range of motion and the inability to stoop, stand, walk, or 
bend repeatedly, while fibromyalgia added to this problem and 
rendered him unemployable in the opinion of previous 
examiners.  In other words, the VA examiner concluded that 
fibromyalgia has added to, or aggravated, the veteran's 
lumbar spine impairment which had in turn rendered him 
unemployable.  

The Board notes that service connection has been granted for 
traumatic arthritis of the lumbar spine, a right shoulder 
disability, tinnitus, and various other disorders rated as 
noncompensably disabling.  However, service connection has 
not been granted for fibromyalgia, liver disease, or 
hypertension, and these nonservice-connected disorders have 
been cited by medical professionals as contributing factors 
to the veteran's unemployability.  Thus, the record does not 
include an opinion from a medical professional which 
indicates that the veteran is unemployable solely as a result 
of service-connected disabilities; rather, it has been shown 
that he is unemployable as a result of impairment from 
various nonservice-connected disorders in combination with 
that associated with service-connected disabilities.  In 
addition, the Social Security Administration found the 
veteran to be disabled as a result of a combination of 
disabilities which included fibromyalgia, liver disease, 
osteoarthritis, and an organic mental impairment.  As noted, 
in determining a claim for a total rating for compensation 
based on individual unemployability, the degree of impairment 
associated with nonservice-connected disorders cannot be 
considered.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against a finding 
that the veteran is unemployable as a result of his service-
connected disabilities.  As such, the criteria for a total 
rating based on individual unemployability due to service-
connected disability have not been met, and the claim is 
denied.  


ORDER

An evaluation of 40 percent disabling is granted for 
traumatic arthritis of the lumbosacral spine, subject to the 
laws and regulations governing the award of monetary 
benefits.  

A total rating based on individual unemployability due to 
service-connected disability is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 
- 21 -


- 1 -


